﻿The Seychelles wishes to extend its congratulations to the President on his unanimous election to preside over the General Assembly at this session. We should also like to extend a welcome to the seven new States Members of the Organisation. We take this opportunity too to pay a tribute to the Secretary-General of the United Nations, who has played a decisive role in strengthening the Organisation throughout this decade, undoubtedly the most significant decade of the last part of the century. We congratulate him on the timely and judicious initiatives he has constantly taken to make the Organization so credible and so effective.
Since our last meeting here the world has witnessed a number of events that today cause us to have a considerably altered view of international relations. Notwithstanding some persistent hotbeds of tension, the new factors militate in favour of dialogue rather than tests of strength. We see the emergence of an approach based on the notion of consensus which relies on negotiation. We must now learn to talk to each other, to listen to each other in a word, to use a common language and to make more use than ever before of an effective and generally recognized tool of mediation.
That tool exists today. Over the past months the United Nations has proved that it is not only useful but indispensable. Given the backing and the means for intervention by all nations, the United Nations has finally become the primary institution for management of world law and order. Does this now mean that our appeals repeated year after year in this very Hall have been heeded? It is very comforting for a great many countries to know that their cause will henceforth be heard and defended with the same degree of impartiality and diligence.
That is why the Seychelles joins all other countries in stating and attesting to its confidence in this Institution and in asking that it be given increased powers. I have in mind particularly the role the United Nations should play in Imposing strict control over arms sales of all kinds. I also believe that no effort should be spared in supporting the actions undertaken by the United Nations to solve and prevent conflicts wherever they may arise. Similarly, all initiatives designed to promote and defend human rights, all actions designed to ease or systematically eliminate debt and to strengthen structures for cooperation and development of all kinds must be supported by us all, both in word and indeed.
However, this determinedly optimistic overall vision of world management includes the notion of broad-based consultations in which all voices will have an equal importance. On the threshold of the emergence of a new order, a complete embodiment of the San Francisco Charter, we must define now the roles that each of us is called upon to play. For it is obvious that a certain disparity remains between the poles of decision, and in this transitional period from one order to another, we must join it. giving thought to producing a universally agreed-upon notion of the emerging new world order.
Of course, all sides have come up with broad principles. They are all intended to be the faithful reflection of the aspirations of peoples, large and small, for a lasting system of international peace, security for mankind and stability for States, without which there can be neither peace nor development. He must also determine what part each will play in the new distribution of responsibilities.
For many of us the establishment, of this new order means that we must abandon, at least for the time being, the strictly economic and political benchmarks advocated by the previous order in favour of more lasting criteria connected with quality of life and a healthy environment.
We are in complete agreement on that point. However, a new order on a global level entails structural changes, often of a basic nature. It also calls for a change in thinking, a new kind of human behaviour, solidarity free from ethnocentricity, without, of course, prejudicing national cultures and identities. It requires a great deal of effort, time and resources. Thus, my question is have we the necessary resources that our ambitions for renovation require?
The political and socio-economic changes that must necessarily occur cannot be effected overnight. They demand that suitable democratic institutions be set up and made workable, and they therefore demand time. Above all, they demand that countries be totally sovereign. By that, I mean that they must have a real choice of political and economic options and that, consequently, they must once and for all be freed from the traps of dependency in which they have all too often - often involuntarily - been caught.
No one escapes history, fashions, trends or even Utopias, and since current thinking is in the direction of political pluralism, let us dwell on that. The gathering power of this idea is reflected by a vast reform movement in relationships among nations. But so far there is no predetermined mould in which we can harmonise all political tendencies.
In the current historical context it is clear that very often countries have to pass through forms of government adapted to the needs of the moment. Everyone agrees, however, in recognising that the choices and their consequences can be very different from one country to another, that it is unrealistic to fail to take account of the implicit and inevitable factors leading to this or that option. In any case, people dislike seeing their Governments subject to external pressure of any kind. We therefore suggest that, in the establishment of the new system of relationships among States, account be taken of the need and the right of every State to evolve at its own pace and not according to another pace imposed from the outside.
That leads me to turn to the tendentious practice of tying public assistance for development to political demands. If conditional aid can be justified by the need to undertake certain structural adjustments, it is not, however, honest for the stick-and-carrot method to be used to compel Governments to undertake immediate changes with motives that are not always clear vis-à-vis the well-being of their peoples.
In this context, while it might be appropriate in some manner or other to exert influence on certain political tendencies that are not in keeping with the well-being of man or with the process of development overall, it would be preferable by far to help Governments invest more of themselves rather than to impose arbitrary and radical methods. A case-by-case analysis of the
particular constraints inherent in each country and the search for solutions better adapted to the needs expressed would be a more fitting response towards implementation of the strategies that are required.
The climate of confidence which now seems to prevail among States is itself a response to the interdependence and globalisation of the world economy. But, although the current trend is linked to the strengthening of international cooperation in a spirit of equitable partnership, we see that in fact the same relationships of force and inequality prevail. They will continue to prevail until the new criteria for development come to be respected and applied with the necessary care and judiciousness.
That is just a matter of common sense; nevertheless we must note that in spite of the apparent progress in North-South cooperation efforts, concrete exchanges still remain disproportionate. That is why it is essential to formulate at once a lasting strategy for international development capable of universal application as a matter of urgency. New factors favourable to exchanges are discernible today, and it is up to us to take advantage of them.
East-West tensions are now a thing of the past; and ideological antagonisms have been dismantled. There is only one constraining dimension left to take into account. This, of course, is the overall inequality between the North and the South, and for the latter the notion of dependence still overrides the concept which has been much proclaimed, namely, interdependence.
True, with the advent of the new expanded North, new prospects for partnership have opened up in the field of cooperation. It is no doubt here that North-South cooperation can be launched and new solutions found to break the deadlock in which the third world countries find themselves.
However, In this future of "logical partnership" where competition dominates, there are signs that new losers will emerge if we fail to define right now the sharing of responsibilities at all levels. Development in which everyone participates must be based on the conviction that economic development should no longer take place at the expense of the environment. On behalf of all countries, such as my own, with scant human resources and practically no natural resources, on behalf of all the countries whose economies are extremely vulnerable to external turmoil, we therefore seek a general mobilisation to preserve this resource, this invaluable capital which is the world ecological heritage.
In this context, we hope that the Conference on Environment and Development, to be held next year, will have the necessary authority to decide on the appropriate means of managing this resource.
We hope that at that time those countries I shall call the "museums of the world" will be given the necessary means to enable their populations to attain social and economic well-being without nature suffering as a consequence. The Seychelles calls upon all those who would defend the environment to see to it that international cooperation in this new dimension of development is strengthened in a tangible way.
Within this movement which has broken with the past but which in enhancing the value of what has been achieved is preparing for the future, let us pool our efforts. At the dawn of the establishment of a more equitable world where greater solidarity reigns, let us have the courage of our ambitions so that man and nature can really be at the heart of development. May our speeches no longer remain dead letters or be confined to the realm of parody, but at lest provide the needed impulse for action.
